7 Cal. 3d 92 (1972)
496 P.2d 464
101 Cal. Rptr. 552
LEGISLATURE OF THE STATE OF CALIFORNIA et al., Petitioners,
v.
ED REINECKE, as Lieutenant Governor, etc., et al., Respondents. EDMUND G. BROWN, JR., as Secretary of State, etc., Petitioner,
v.
RONALD REAGAN, as Governor, etc., Respondent. THIRTY TWO MEMBERS OF THE UNITED STATES HOUSE OF REPRESENTATIVES, Petitioners,
v.
RONALD REAGAN, as Governor, etc., et al., Respondents.
Docket Nos. Sac. 7917, 7919, 7923.
Supreme Court of California. In Bank.
May 10, 1972.
COUNSEL
George H. Murphy, Legislative Counsel, for Petitioners in No. 7917.
No appearance for other Petitioners or Respondents.


*93 MEMORANDUM CASE

OPINION
THE COURT.
In our opinion herein we stated: "We retain jurisdiction to draft new reapportionment plans for the elections of 1974 through 1980 in the event that the Legislature does not enact valid legislative and congressional reapportionment statutes by the close of its 1972 regular session." (Legislature v. Reinecke (1972) 6 Cal. 3d 595, 604 [99 Cal. Rptr. 481, 492 P.2d 385].) The Senate of the State of California now requests that we modify the condition upon which we will exercise our retained jurisdiction to state that we will not exercise such jurisdiction if the Legislature, in 1972, enacts valid legislative and congressional reapportionment statutes at a special session. The Senate bases its request on the belief that it will be impossible to reach agreement on reapportionment legislation until after the general election in November 1972, and on the fact that a postponement of adjournment of the 1972 regular session until after the November election would delay the effective date of many statutes of great importance to the people of the state. (See Cal. Const., art. IV, § 8, subd. (c).)
We deem the Senate's request reasonable and the reasons therefore persuasive. Accordingly, we will not exercise our retained jurisdiction herein if the Legislature, in 1972, enacts valid legislative and congressional reapportionment statutes either during its current regular session or at a special session called for that purpose.